Case 0:18-cv-61213-WPD Document 54 Entered on FLSD Docket 02/08/2019 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 0:18-cv-61213-WPD


  SHARONE GERSTENHABER,
  individually and on behalf of all
  others similarly situated,                                  CLASS ACTION

         Plaintiff,                                           JURY TRIAL DEMANDED

  v.

  MATHERNE HOLDINGS, INC.,

        Defendants.
  __________________________________/

                                    NOTICE OF SETTLEMENT

         Plaintiffs Sharone Gerstenhaber and Terri Carfagno (collectively referred to as

  “Plaintiffs”) and Defendants Matherne Holdings, Inc. (“Matherne Holdings”) and Todd

  Matherne (“Matherne”) (collectively referred to as “Defendants”), by and through their

  undersigned counsel, hereby submit this Notice of Settlement. The Parties will file a joint

  Stipulation of Dismissal with prejudice as soon as they have a fully executed agreement, which

  the parties expect to occur shortly.

  Date: February 8, 2019

  Respectfully submitted,


   /s/ Ignacio J. Hiraldo                         /s/     Garry W. O’Donnell

   IJH Law                                        Garry W. O’Donnell, Esq.
   Ignacio J. Hiraldo, Esq.                       Florida Bar No. 0478148
   Florida Bar No. 0056031                        GREENSPOON MARDER LLP
   1200 Brickell Ave                              One Boca Place 2255 Glades Road, Suite 400-E
   Suite 1950                                     Boca Raton, Florida 33431
   Miami, FL 33131                                Telephone: (561) 994-2212 x1567
   Email: ijhiraldo@ijhlaw.com                    Facsimile: (561) 807-7527 Email:
Case 0:18-cv-61213-WPD Document 54 Entered on FLSD Docket 02/08/2019 Page 2 of 3



   Telephone: 786.469.4496               garry.odonnell@gmlaw.com
   Counsel for Plaintiff and the Class
                                         Counsel for Defendant
   Hiraldo P.A.
   Manuel S. Hiraldo, Esq.
   Florida Bar No. 030380
   401 E. Las Olas Boulevard
   Suite 1400
   Ft. Lauderdale, Florida 33301
   Email: mhiraldo@hiraldolaw.com
   Telephone: 954.400.4713
   Counsel for Plaintiff and the Class
Case 0:18-cv-61213-WPD Document 54 Entered on FLSD Docket 02/08/2019 Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on February 8, 2019, I electronically filed the foregoing

  document with the Clerk of Court using the CM/ECF system, which will send a notification of

  electronic filing (NEF) to all counsel of record.



                                                      /s/ Ignacio J. Hiraldo

                                                      IJH Law
                                                      Ignacio J. Hiraldo, Esq.
                                                      Florida Bar No. 0056031
                                                      1200 Brickell Ave
                                                      Suite 1950
                                                      Miami, FL 33130
                                                      Email: ijhiraldo@ijhlaw.com
                                                      Telephone: 786.469.4496
                                                      Counsel for Plaintiff and the Class
